UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7456


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEROME HINTON GRAHAM,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
District Judge. (5:07-cr-00007-D-1; 5:08-cv-00170-D)


Submitted:    December 17, 2009            Decided:   December 29, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Hinton Graham, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerome    Hinton        Graham       seeks    to    appeal   the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The     order       is    not    appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”         28    U.S.C.        § 2253(c)(2)      (2006).         A

prisoner       satisfies        this         standard        by    demonstrating           that

reasonable       jurists       would     find       that     any     assessment       of     the

constitutional         claims     by    the     district      court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Graham has

not     made    the     requisite       showing.            Accordingly,      we      deny    a

certificate       of     appealability          and     dismiss      the    appeal.           We

dispense       with     oral    argument        because        the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED

                                                2